Citation Nr: 0928227	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to 
November 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 20 percent for a lumbar 
spine disability.  In February 2009, the Veteran testified 
before the Board at a hearing held at the RO.


FINDING OF FACT

The Veteran's lumbar spine disability has been manifested by 
forward flexion limited to 45 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations associated 
with the service-connected lumbar spine disability have not 
been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.

In June 2008, the Veteran was notified of the evidence needed 
to support his increased rating claim pursuant to Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In January 2006, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in December 2004, May 2006, and July 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating. The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Board has evaluated the Veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 20 percent is warranted where the evidence shows 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or the 
combined limitation of motion of the thoracolumbar spine is 
not greater than 120 degrees; or with muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or, for favorable ankylosis of the entire thoracolumbar 
spine.  A rating of 50 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.

The criteria for Intervertebral Disc Syndrome (DC 5243), 
permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).  The Incapacitating Episode Formula 
provides that a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Finally, a 60 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Incapacitating episodes are defined as episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (5235), a 
sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The Veteran filed his claim for an increased rating for a 
lumbar spine disability in December 2005 and that disability 
has been rated as 20 percent disabling under DC 5237, which 
contemplates lumbosacral or cervical strain.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a higher rating of 40 percent rating is warranted 
where there is forward flexion of the thoracolumbar spine of 
30 degrees or less.

The Veteran was afforded a VA spine examination in December 
2004, at which time he was not taking prescription medication 
for back pain.  His lumbar spine disability affected his 
ability to bend, lean, and lift.  On average, he had severe 
pain about four times a month that usually lasted more than 
four days, but he did not have any leg pain.  He was employed 
as a truck driver and stated that he had lost only five days 
of work in 2004.  The examiner noted that he had no 
incapacity prescribed by a treating physician.  About six 
times during 2004, he sought chiropractic treatment which 
provided minimal relief.  He had not undergone surgery or 
received any injections.  However, he did have inferior 
gluteal and buttock pain.  The Veteran was provided a soft 
lumbar brace.  There was no evidence of kyphos, and he had an 
erect posture and a normal gait.  His coordination in and out 
of a chair, and on and off the examination table was good.  
He could stand on his toes and heels without significant back 
pain.  When he tried to walk on his toes or heels, he 
experienced some pinching but did not have any severe pain in 
the sacroiliac joint area on the right.  Squatting caused low 
back pain.  Straight leg raising was entirely normal in the 
sitting position.  In the supine position raising each leg 
singly, the Veteran experienced low back pain with 80 degrees 
of hip flexion.  When he tried to raise both legs together he 
had low back pain at 20 degrees.  Cross leg maneuvers lying 
supine were easily accomplished putting each heel to the 
opposite knee without pain or limitation.  When he tried to 
perform those maneuvers in a sitting position, he experienced 
low back and buttock pain.  On range of motion testing, his 
trunk mobility was only mildly limited.  He could backbend 
arching his back 6 degrees.  Forward flexion was to 65 
degrees with pain.  The Veteran could side bend 18 degrees to 
the left and right with paraspinous spasm on the opposite 
side.  Shoulder twisting was not limited and caused no spasm.  
He was able to twist his shoulders 65 degrees to the left and 
right without pain or limitation.  The impression was 
mechanical low back pain, status post lifting injury.  He had 
only one flare-up in the past year with back pain so severe 
that he had to stay in bed for several days.  He reported no 
radiation to the trochanter or sciatic distribution area.  He 
had additional inflammation during flare-ups, but reported 
only one flare-up in the past 12 months.  There was objective 
evidence of painful motion, paraspinous spasm, and some 
weakness and tenderness in the low back.

In a January 2005 statement, the Veteran indicated that he 
had severe back pain which sometimes made it extremely 
difficult to move around.  He could not bend over or move 
with ease.  The pain was sharp, persistent, and needle-like 
in the lower to middle back.  He indicated that he had to 
take several days off from work due to low back pain.  He had 
problems sitting and standing and took prescribed medications 
as well as over-the-counter muscle relaxing ointments for 
pain.

Private treatment records dated in April 2006 reflect 
additional complaints of back pain 

The Veteran underwent a VA spine examination in May 2006, at 
which time he complained of worsening low back pain with some 
muscle spasm and radiation in the paraspinous muscles of the 
spine into the thoracic area.  He had low back pain daily.  
He was a truck driver for twelve or thirteen years and stated 
that his back was worse with driving.  However, he was still 
able to work despite his low back pain.  He had started 
taking Flexeril and Naprosyn.  The Veteran wore a custom 
clamshell plastic spine orthosis when he worked and sometimes 
when he slept.  He did not do any routine spine muscle 
strengthening and did not require bed rest due to his back 
pain.  The Veteran estimated that he missed three days in the 
past three years from work due to back pain.  He had some 
difficulty sleeping and frequently woke up at night with some 
pain and stiffness in the low back.  During the examination, 
he had some difficulty bending over to remove and put on his 
shoes.  On examination of the lumbar spine, there was no 
muscle spasm.  There was tenderness to light touch with 
occasional retraction to light touch over the lower lumbar 
spine and over the paraspinous muscles on the right in the 
lower thoracic spine area.  He had tenderness and retraction 
to light touch, while the axial rotation position and 
cervical compression were negative.  Active and passive range 
of motion of the lumbar spine was limited by pain in each 
direction.  Flexion was to 45 degrees with 10 degrees 
extension.  Lateral bending and rotation were 15 degrees to 
the left and right.  On repetitive motion of the lumbar 
spine, there was no loss of motion, weakness, fatigability, 
or incoordination.  He did however complain of increased low 
back pain.  He was diagnosed with chronic mechanical low back 
pain due to chronic lumbar strain.  There was functional 
overlay with magnification of symptoms.  It was noted that he 
had difficulty working because of his low back pain and that 
his job as a truck driver tended to make his low back pain 
worse.  He also complained of right knee instability, but 
that was found to be unrelated to his chronic low back pain.  
In a November 2006 addendum to the May 2006 VA examination, 
the examiner opined that that the Veteran's back condition 
was directly related to his truck driving.

The Veteran underwent a VA spine examination in July 2008, at 
which time he presented with complaints of worsening lower 
back pain that radiated upwards and was associated with 
stiffness.  He wore a molded TLSO (thoracolumbosacral spine 
orthosis) with some relief.  He indicated that he could not 
perform household chores and that his low back pain affected 
intimacy.  He denied any periods of flare-ups.  The Veteran 
also indicated that he recently quit his last job due to his 
low back disability and that he was going back to school to 
learn a new trade.  In the past year, he had a single episode 
of incapacitation lasting one to two days at a medical 
facility that was prescribed by a physician.  On examination, 
he had a normal gait.  Paraspinous musculature with spasm was 
present bilaterally.  Forward flexion was to 45 degrees with 
pain, with extension to 5 degrees with even more pain.  Right 
and left lateral rotation could not be accomplished due to 
pain.  Right lateral flexion was to 10 degrees, while left 
lateral flexion was to 15 degrees with pain throughout.  
There were no additional limitations following repetitive use 
other than increased pain without further loss of motion.  
There were no flare-ups, incoordination, fatigue, weakness, 
or lack of endurance on spine function.  X-rays dated in May 
2006 showed a slight narrowing on the L5-S1 disc space.  He 
was diagnosed with myofascial lumbar syndrome secondary to 
strain.

In February 2009, the Veteran testified that he did not see a 
doctor on a regular basis for his back because he could not 
afford to take time off from work.  For his low back pain, 
which he described as sharp pain, he took over-the-counter 
medication and used a heating pad.  He had spasms from the 
mid to low back to his buttocks, but not in his leg.  On a 
good day, he was able to ties his shoes, but most of the time 
he sat in a special chair and received assistance from his 
youngest daughter.  He stated that he wears a back brace that 
was prescribed by VA, and that he gave up truck driving due 
to his back disability.  However, he did start a new job in 
December 2008 with duties consisting of marketing and work in 
electronics.  He testified that he had not missed any time or 
shifts at his new job, but that he took a pay cut.  He 
testified that he was unable to do yard work or household 
chores like vacuuming and mopping and had problems with 
intimacy.  The Veteran further testified that he had flare-
ups and had difficulty ascending and descending stairs.

The Board finds that the Veteran is not entitled to a higher 
rating under the General Rating Formula which provides that a 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  The 
medical evidence shows that on December 2004 VA examination, 
forward flexion was to 65 degrees.  On VA examination in May 
2006, forward flexion was to 45 degrees with 10 degrees of 
extension.  Finally, on VA examination in July 2008, forward 
flexion was to 45 degrees with 5 degrees of extension.  There 
are no objective findings of forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
ankylosis of the entire thoracolumbar spine.  While the 
Veteran's motion of the lumbar spine is limited, that motion 
is limited to within a range of motion that warrants a 20 
percent rating and the evidence does not show limitation to 
30 degrees flexion or less or any ankylosis.  Accordingly, 
the Board finds that the competent medical evidence does not 
support a finding that the Veteran is entitled to a rating in 
excess of 20 percent under the General Ratings Formula for 
Diseases of and Injuries of the Spine.  38 C.F.R. § 4.71a, 
DCs 5237, 5242, 5243.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to Intervertebral Disc Syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  During the December 2004 VA 
examination, the examiner noted that he had no incapacity 
prescribed by a physician and had only one flare-up in the 
past year.  On VA examination in May 2006, the examiner noted 
that the Veteran did not require bed rest due to back pain.  
On VA examination in July 2008, the examiner that he had a 
single episode of incapacitation in the prior year that 
lasted only one to two days and was prescribed by a 
physician.  With the exception of an incapacitating episode 
in 2007, the medical evidence does not demonstrate that the 
Veteran was prescribed bed rest by a physician in the year 
prior to December 2004 or at any other time during the 
pendency of the period on appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in December 2004, with range of motion of the 
thoracolumbar spine, flexion was to 65 degrees.  On VA 
examination in May 2006, flexion was to 45 degrees; extension 
was to 10 degrees; and side bending was to 18 degrees on the 
left and right.  Right and left lateral bending and rotation 
were to 15 degrees.  Finally, on VA examination in July 2008, 
forward flexion was to 45 degrees with 5 degrees of 
extension.  Right and left lateral rotation could not be 
accomplished due to pain.  Right lateral flexion was to 10 
degrees with left lateral flexion to 15 degrees with pain 
throughout.  Therefore, the Board finds that the requirements 
for a higher rating under the General Rating Formula, forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, are not shown.  38 C.F.R. 
§ 4.71a, DC 5237 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.

On VA spine examination in December 2004, knee and ankle 
jerks were both active, 1+, and bilaterally equal.  The 
Veteran reported no radiation to the trochanter or sciatic 
distribution area, and denied any leg pain.  Neurological 
findings were non-diagnostic suggesting that he had 
degenerative disease in the spine or a bulging disc.  On VA 
neurological examination in May 2006, seated straight leg 
raising was negative to 90 degrees.  He did have right-sided 
buttock pain with straight leg raising at 90 degrees.  Deep 
tendon reflexes were 2+ patella and 2+ Achilles bilaterally.  
Babinski's was negative bilaterally.  The sensory examination 
was intact in the lower extremities and motor strength was 
5/5 in the lower extremities.  There were no signs or 
symptoms of nerve root irritation.  On VA examination in July 
2008, the Veteran denied any numbness, weakness, or bowel and 
bladder incontinence, but indicated that he had to strain to 
urinate.  Reflexes were 2+ in the knee and ankle jerks 
bilaterally.  Straight leg raising was negative to 90 degrees 
in the sitting position bilaterally.  Motor strength was 5/5 
in all muscle groups of the upper and lower extremities 
bilaterally.  Sensation was intact in all dermatomes except 
for the left S1 dermatome.

In this case, findings in the medical records do not support 
a conclusion that the Veteran has radiculopathy, or that he 
has any other objective neurological symptoms that relate to 
his lumbar spine disability that could be assigned any 
separate compensable rating.  Physical examination has 
consistently demonstrated negligible neurological impairment 
or sensory impairments.  Additionally, no muscle atrophy is 
present.  The Veteran is thus not entitled to an increased 
rating for his lumbar spine disability based upon 
consideration of any neurologic residuals because there are 
not independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, range of 
motion testing on VA examination in May 2006 and July 2008 
revealed no additional loss of motion on repetitive use.  The 
Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, incoordination, fatigability, and pain on motion in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board 
finds that there is no basis for assigning a rating in excess 
of 20 percent because the evidence does not show that the 
Veteran's range of motion with pain is limited to 30 degrees 
of flexion or less as required for a higher rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been frequently hospitalized for 
treatment of his lumbar spine disability.  Neither does the 
record reflect marked interference with his employment.  The 
Veteran testified that he quit his job as a truck driver due 
his lumbar spine disability and is currently employed working 
in marketing and with electronics.  In May 2006, a VA 
examiner opined that the Veteran's worsening back condition 
was directly related to truck driving.  However, the 
objective evidence does not reflect that his lumbar spine 
disability caused a marked interference with his employment 
beyond that contemplated by the assigned ratings, nor has he 
submitted any objective evidence of the same.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of his lumbar spine disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's lumbar spine 
disability warrant no more than a 20 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds that the Veteran is not entitled to 
a separate rating for any neurological component of his 
lumbar spine disability as there is no objective evidence of 
any independently ratable neurological manifestations that 
would warrant a compensable rating.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of excess of 20 percent for a lumbar spine 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


